2015 WI 11

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2014AP2152-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Erika Anita Cannaday, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Erika Anita Cannaday,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST CANNADAY

OPINION FILED:          February 10, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                          2015 WI 11
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.     2014AP2152-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Erika Anita Cannaday, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
             Complainant,
                                                                  FEB 10, 2015
       v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Erika Anita Cannaday,

             Respondent.




       ATTORNEY       disciplinary      proceeding.        Attorney's          license

revoked.



       ¶1    PER CURIAM.        We review a stipulation filed pursuant

to    Supreme   Court    Rule   (SCR)   22.12   by     the    Office      of    Lawyer

Regulation (OLR) and Attorney Erika Anita Cannaday.                            In the

stipulation,      Attorney      Cannaday    does     not     contest       that     she

committed 76 acts of professional misconduct in some 16 client

matters or that the revocation of her license to practice law in

Wisconsin is appropriate discipline for her misconduct.                             The
parties     further     stipulate    that   Attorney       Cannaday     should      pay
                                                                No.       2014AP2152-D



$1,306 in restitution to H.M., $1,000 in restitution to the

Wisconsin Lawyers' Fund for Client Protection (Fund) regarding

K.O., $500 in restitution to the Fund regarding L.C., and $1,606

in restitution to the Fund regarding E.H. and M.H.

     ¶2     After       fully    reviewing   the   matter,     we       approve    the

stipulation and revoke Attorney Cannaday's license to practice

law in this state.              The professional misconduct committed by

Attorney Cannaday is extensive and warrants her removal from the

practice of law.         Because this matter is being resolved without

the appointment of a referee, and because the OLR has not sought

costs, we do not impose the costs of this proceeding on Attorney

Cannaday.

     ¶3     Attorney Cannaday was admitted to the State Bar of

Wisconsin in 2005.              She has practiced in Oconomowoc and the

surrounding areas.          On November 20, 2013, Attorney Cannaday's

Wisconsin law license was suspended for her noncooperation with

the OLR in three of the client matters discussed below.                           Since

June 3, 2014, Attorney Cannaday's Wisconsin law license has been
administratively suspended for failing to comply with mandatory

continuing legal education requirements.

     ¶4     The    complaint to which Attorney           Cannaday         stipulated

addresses 16 client matters.             It is not necessary to describe

the particular factual allegations of each representation.                            A

synopsis    of    the    information   contained    in   the    complaint         will

provide a sufficient description of the nature and scope of her

professional misconduct.           Beginning in 2011 and continuing into
2013,   Attorney        Cannaday    essentially    abandoned        a    significant
                                         2
                                                                  No.    2014AP2152-D



portion of her practice.          She undertook to represent clients and

accepted advanced fees in a myriad of cases including divorces,

personal bankruptcies, child placement matters, landlord tenant

disputes, paternity actions, termination of parental rights, and

grandparent    visitation.        Then,    for    months,    Attorney      Cannaday

failed to take meaningful action on her clients'                        behalf and

failed to respond to her clients' calls, emails, and letters

seeking     information    about    their     cases.        She     missed    court

hearings,    failed   to   file    critical      documents      with    the   court,

failed to provide her clients with final accountings, and failed

to refund unearned portions of her fees.                    Once the aggrieved

clients   contacted    the   OLR,     she    then      failed     to    timely    and

substantively respond to multiple requests from the OLR seeking

information about the various grievances.               On November 20, 2013,

this court temporarily suspended Attorney Cannaday's license for

noncooperation in several matters.

    ¶5      The   stipulation       before       the   court     provides        that,

contrary to SCR 20:1.3, Attorney Cannaday failed to act with
reasonable diligence and promptness in representing a client in

the following client matters:             D.M. (Count 1), J.N. (Count 6),

J.B. (Count 9), L.C. (Count 16), K.O. (Count 27), E.L. (Count

34), L.B. (Count 40), N.L. (Count 43), K.S. (Count 46), H.K.

(Count 51), J.S. (Count 56), E.H. and M.H. (Count 61), H.M.

(Count 66), and S.D. and G.D. (Count 71).

    ¶6      The    stipulation        provides         that,       contrary        to

SCR 20:1.4(a)(3) and (4), Attorney Cannaday failed to keep the
following clients reasonably informed about the status of their
                                       3
                                                            No.    2014AP2152-D



matter and failed to promptly comply with reasonable requests by

the client for information:        D.M. (Count 2), J.N. (Count 7),

J.B. (Count 10), L.C. (Count 17), T.W. (Count 23), K.O. (Count

28), E.L. (Count 35), L.B. (Count 41), N.L. (Count 44), K.S.

(Count 47), H.K. (Count 52), J.S. (Count 57), E.H. and M.H.

(Count 62), H.M. (Count 67), and S.D. and G.D. (Count 72).

    ¶7    The      stipulation     provides      that,       contrary        to

SCR 20:1.15(b)(4), Attorney Cannaday failed to deposit advanced

payments of fees and costs into her trust account in the matters

of D.M. (Count 3), J.B. (Count 12), L.C. (Count 19), T.W. (Count

24), K.O. (Count 32), E.L. (Count 37), K.S. (Count 48), and H.K.

(Count 53).

    ¶8    The      stipulation     provides      that,       contrary         to

SCR 20:1.15(d)(1),    Attorney    Cannaday    failed   to    deliver       funds

held in trust which a client or third party was entitled to

receive in the K.O matter (Count 29).

    ¶9    The      stipulation     provides      that,       contrary        to

SCR 20:1.5(a), Attorney Cannaday charged an unreasonable fee, by
accepting advanced fee payments but not performing further work

on the clients' behalf, in the matters of J.B. (Count 11), L.C.

(Count 18), E.L. (Count 36), J.S. (Count 58), E.H. and M.H.

(Count 63), and H.M. (Count 68).

    ¶10   The      stipulation     provides      that,       contrary        to

SCR 20:1.5(b)(1)     and   (2),     Attorney     Cannaday         failed     to

communicate to the client in writing the basis or rate of her

fees and expenses and the purpose and effect of any retainer or


                                    4
                                                                         No.        2014AP2152-D



advanced    fee    that     is   paid    to       Attorney    Cannaday         in    the   T.W.

matter (Count 22).

      ¶11    The        stipulation         provides          that,       contrary           to

SCR 20:1.16(d), Attorney Cannaday failed to refund unearned fees

and   failed,      in    some    cases,     to      respond    to     multiple         written

requests to relinquish a client file during her representation

of D.M. (Count 4), J.B. (Count 13), L.C. (Count 20), T.W. (Count

25), K.O. (Count 31), E.L. (Count 38), K.S. (Count 49), H.K.

(Count 54), J.S. (Count 59), E.H. and M.H. (Count 64), and H.M.

(Count 69).

      ¶12    The        stipulation         provides          that,       contrary           to

SCR 20:3.4(c),          Attorney        Cannaday        knowingly          and         without

justification disobeyed a court's order during her work on the

J.B. matter (Count 14).

      ¶13    The        stipulation         provides          that,       contrary           to

SCR 22.26(2) and SCR 20:8.4(a), Attorney Cannaday violated the

supreme court rules by practicing law while suspended during her

work on a TPR matter (Counts 74 and 75).
      ¶14    The        stipulation         provides          that,       contrary           to

SCR 20:8.4(c), Attorney Cannaday engaged in dishonesty, fraud,

deceit, or misrepresentation during her work on the K.O. matter

(Count 30).

      ¶15    The        stipulation         provides          that,       contrary           to

SCR 22.03(2), SCR 22.03(6), and SCR 20:8.4(h), Attorney Cannaday

failed to provide relevant information to the OLR in a timely

fashion     and    failed       to   answer       questions     fully      or        otherwise
provide     information         requested     by     the     OLR    in    the        following
                                              5
                                                                   No.    2014AP2152-D



matters:    D.M. (Count 5), J.N. (Count 8), J.B. (Count 15), L.C.

(Count 21), T.W. (Count 26), K.O. (Count 33), E.L. (Count 39),

L.B. (Count 42), N.L. (Count 45), K.S. (Count 50), H.K. (Count

55), J.S. (Count 60), E.H. and M.H. (Count 65), H.M. (Count 70),

S.D. and G.D. (Count 73), and the TPR matter (Count 76).

      ¶16   Attorney Cannaday does not contest the above counts of

misconduct.        The    parties'     stipulation       recites    that    Attorney

Cannaday understands the allegations of the complaint, that she

enters the stipulation freely, knowingly, and voluntarily, that

she understands that she had a right to contest the matters and

to consult with and be represented by counsel, and that the

stipulation is not a result of plea-bargaining.

      ¶17   The parties stipulated that revocation is appropriate

discipline.

      ¶18   Having        considered     this      matter,    we      approve     the

stipulation and adopt the stipulated facts and legal conclusions

of    professional       misconduct.         We    agree   that     revocation     of

Attorney Cannaday's license to practice law in this state is
appropriate    discipline.         See    In      re   Disciplinary      Proceedings

Against     Fisher,       2010 WI 45,     324 Wis. 2d 745,          785 N.W.2d 321

(revocation for 55 counts of misconduct after attorney abandoned

law   practice);     In    re   Disciplinary       Proceedings     Against    Kelly,

2012 WI 55, 341 Wis. 2d 104, 814 N.W.2d 844 (revocation for 51

counts of misconduct for attorney with no prior disciplinary

history);     In    re     Disciplinary        Proceedings     Against       Abbott,

2005 WI 172,        286 Wis. 2d 616,              707 N.W.2d 851         (consensual
revocation for 20 allegations of misconduct).
                                         6
                                                                     No.    2014AP2152-D



     ¶19    We agree that Attorney Cannaday should be ordered to

pay restitution as stipulated by the parties:                        $1,306 to H.M.,

$1,000 to the Fund regarding K.O., $500 to the Fund regarding

L.C., and $1,606 to the Fund regarding E.H. and M.H.                           Attorney

Cannaday does not dispute that she owes restitution to these

clients.

     ¶20    Finally,         because     Attorney    Cannaday      entered      into    a

comprehensive stipulation under SCR 22.12, thereby obviating the

need for the appointment of a referee and a full disciplinary

proceeding, we do not impose costs in this matter.

     ¶21    IT IS ORDERED that the license of Erika Anita Cannaday

to practice law in Wisconsin is revoked, effective the date of

this order.

     ¶22    IT IS FURTHER ORDERED that within 60 days of the date

of   this   order,       Erika    Anita        Cannaday    shall     pay    $1,306     in

restitution      to     H.M.,   $1,000    in     restitution    to    the     Wisconsin

Lawyers'    Fund      for    Client    Protection     regarding       K.O.,    $500    in

restitution to the Wisconsin Lawyers' Fund for Client Protection
regarding    L.C.,       and    $1,606    in    restitution     to    the     Wisconsin

Lawyers' Fund for Client Protection regarding E.H. and M.H.

     ¶23    IT IS FURTHER ORDERED that Erika Anita Cannaday shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

revoked.

     ¶24    IT     IS       FURTHER    ORDERED      that   compliance         with    all

conditions of this order is required for reinstatement.                               See
SCR 22.28(2).
                                            7
    No.   2014AP2152-D




1